Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-4 and 8-10, drawn to a composition comprising, presumably in therapeutically effective amounts, which claim 1 should be amended to recite, (a) an extract of a part of the plant Nelumbo nucifera (letters, a – g, or Roman numerals, i – vii, should be added to each of claims 1 – 4, to separate the many parts of these claims, to make the claims clear and easy to read, as each claim is quite lengthy), (b) a culture, presumably, of a species of the genus Saccharomyces, (c) a culture, presumably, of the species Bacillus coagulans, (d) one or mineral salts, (e) group B and group C vitamins, (f) maybe garlic and (g) maybe taurine.
Group 2, claim(s) 5 and 11, drawn to a method of treating any and every disease related to any and every aspect of metabolism that has gone wrong.  To expedite greatly prosecution for Applicant, Applicant is advised that these claims are not enabled, due to their vast and unspecific scope.  No one therapeutic composition can treat any and every disease related to any and every thing wrong with any and every aspect of metabolism.  Applicant is advised to amend these claims to recite a concrete and specific disease resulting from one concrete and specific disorder of metabolism.
Group 3, claim(s) 6, drawn to a method of maintaining skin and body hair and nails and hair, by administering, presumably in a therapeutically effective amount, a composition comprising (a) an extract of a part of the plant Nelumbo nucifera (letters, a – g, or Roman numerals, i – vii, should be added to claim 1, to separate the many parts of the claim, to make the claim clear and easy to read, as the claim is quite lengthy), (b) a culture, presumably, of a species of the genus Saccharomyces, (c) a culture, presumably, of the species Bacillus coagulans, (d) one or mineral salts, (e) group B and group C vitamins, (f) maybe garlic and (g) maybe taurine.
4, claim(s) 7, drawn to a method of treating seborrhea (generally caused by a yeast infection, often on the scalp), by administering, presumably in a therapeutically effective amount, a composition comprising (a) an extract of a part of the plant Nelumbo nucifera (letters, a – g, or Roman numerals, i – vii, should be added to claim 1, to separate the many parts of the claim, to make the claim clear and easy to read, as the claim is quite lengthy), (b) a culture, presumably, of a species of the genus Saccharomyces, (c) a culture, presumably, of the species Bacillus coagulans, (d) one or mineral salts, (e) group B and group C vitamins, (f) maybe garlic and (g) maybe taurine.
Group 5, claim(s) 7, drawn to a method of treating acne (generally a Staphylococcus or Propionibacterium infection of the oil glands of the face) by administering, presumably in a therapeutically effective amount, a composition comprising (a) an extract of a part of the plant Nelumbo nucifera (letters, a – g, or Roman numerals, i – vii, should be added to claim 1, to separate the many parts of the claim, to make the claim clear and easy to read, as the claim is quite lengthy), (b) a culture, presumably, of a species of the genus Saccharomyces, (c) a culture, presumably, of the species Bacillus coagulans, (d) one or mineral salts, (e) group B and group C vitamins, (f) maybe garlic and (g) maybe taurine.
Group 6, claim(s) 7, drawn to a method of treating psoriasis (an autoimmune disease), by administering, presumably in a therapeutically effective amount, a composition comprising (a) an extract of a part of the plant Nelumbo nucifera (letters, a – g, or Roman numerals, i – vii, should be added to claim 1, to separate the many parts of the claim, to make the claim clear and easy to read, as the claim is quite lengthy), (b) a culture, presumably, of a species of the genus Saccharomyces, (c) a culture, presumably, of the species Bacillus coagulans, (d) one or mineral salts, (e) group B and group C vitamins, (f) maybe garlic and (g) maybe taurine.
The inventions listed as Groups 1-6 recite one product/composition and five methods of using that product.  As discussed above, the combinations of different Groups that can be considered for unity of invention include the combination of one product and one method of using that product, combination no. 2 above.  Consequently, Applicant must elect one of Groups 2 – 6 as the method of using the product of Group 1.  Other combinations of Groups do not comply with the PCT Rules.  
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and pharmaceutical/medical properties (different therapeutic compositions and molecules in the total composition of claim 1).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects Group 1, in claim 1, Applicant must elect whether the garlic is present or absent.  This election will be applied to all claims that depend from claim 1.
b) If Applicant elects Group 1, in claim 1, Applicant must elect whether the taurine is present or absent.  This election will be applied to all claims that depend from claim 1.
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-01-03